Appeal by the defendant Manhattan & Bronx Councils, Inc., from a judgment of the Supreme Court, entered in the New York county clerk’s office on June 21, 1940, upon a verdict in favor of the plaintiff for $9,750 directed by the court, after trial at Trial Term without a jury.
Judgment affirmed, with costs. No opinion.
Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.; Cohn, J., dissents and votes to reverse the judgment and dismiss the complaint in opinion, in which Glennon, J., concurs.